           Case 1:19-cv-06393-VEC Document 60 Filed 09/14/20 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 9/14/2020
 -------------------------------------------------------------- X
 TOM JAMES COMPANY,                                             :
                                                                :
                                              Plaintiff,        :
                                                                :   19-CV-6393 (VEC)
                            -against-                           :
                                                                :
 LABEL, LLC,                                                    :
                                              Defendant.        :
                                                                :
 -------------------------------------------------------------- :
 LABEL, LLC,                                                    :
                                              Plaintiff,        :
                                                                :
                             -against-                          :
                                                                :   19-CV-11564 (VEC)
                                                                :
 TOM JAMES COMPANY,                                             :
                                                                :         ORDER
                                              Defendant.        :
                                                                :
 ------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 9, 2020 (Dkt. 59 in 19-cv-6393), the parties notified the Court

that they have reached an agreement in principle resolving all issues;

        IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are CANCELLED.

        IT IS FURTHER ORDERED that these cases are DISMISSED with prejudice and

without costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully

directed to terminate all open motions and to CLOSE the cases.

        Within 30 days of this order, the parties may apply to reopen these cases. Any such

application must show good cause for holding the cases open in light of the parties’ settlement




                                                 Page 1 of 2
         Case 1:19-cv-06393-VEC Document 60 Filed 09/14/20 Page 2 of 2




and must be filed within 30 days. Any request filed after 30 days or without a showing of good

cause may be denied solely on that basis.

       Additionally, if the parties wish for the Court to retain jurisdiction to enforce their

settlement agreement, they must submit within the same 30-day period: (1) their settlement

agreement to the Court in accordance with Rule 6.A of the Court’s Individual Practices and (2) a

request that the Court issue an order expressly retaining jurisdiction to enforce the settlement

agreement. See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

SO ORDERED.
                                                         ______________________ _ _______
                                                      _________________________________
Date: September 14, 2020                                    VALERIE CAPRONI
                                                                       CAPRON O I
      New York, NY                                        United States District Judge




                                            Page 2 of 2
